On Saturday, the 8th day of December, 1894, T. L. Davis, appearing for petitioner, and W S. Martin, for respondents, before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 474 of journal “ V” of the said court:
“ In the matter of the application of Nancy E. Freeman for a writ of habeas corpus, for the custody of the minor child, Thomas Bennett.
“This cause comes on for decision, and thereupon it is ordered and adjudged, that this petition for the writ of habeas corpus for the possession of the minor child, Thomas Bennett, be denied, and that said child be remanded to the custody of the father, Harry Y. S. Bennett, upon the authority *495of In re Clyne, 52 Kas. 441, and especially upon the law as declared in subdivision 4 of the syllabus of that case. It is further ordered, that this petitioner, the mother of the child, be allowed to see her minor child, Thomas Bennett, on occasions suitable and proper for all parties, to be agreed upon by them, at the home of his grandfather, N. B. Caldwell; and that, in case of disagreement between the mother and father of the child as to the matter of meeting and seeing the child at the home of his grandfather, application shall be made to the district court of Greenwood county for an order fixing the times and terms for such meetings as are reasonable and proper. It is further ordered, that neither the father, Harry V. S. Bennett, nor J. H. Harris, nor his wife, shall take or remove said minor child from the county of Greenwood, unless the permission of the district court of that county be first had and obtained, after a hearing, of which this petitioner, Nancy E. Freeman, shall have received due notice. It is further ordered, that the petitioner pay the costs of this proceeding, taxed at $-; and hereof let execution issue.”